*578By the Court —
Flandeau, J.
— The complaint in this action contains the essential issuable facts of a good'cause of action for work and labor, as follows : 1st, that there was a written contract between the Plaintiff and Defendant; 2d, that under and by virtue of such contract they performed work and labor, within certain times, on certain sections óf the Minneapolis and Cedar Yalley Railroad, naming the time, and sections, which is a sufficient allegation that the contract was for work and labor upon the specified sections at the time stated; 3d, the value of the labor performed ; 4th, the amount paid, and the balance unpaid, with a proper demand for judgment for the balance.
' The Defendants may either take issue upon the contract, or the performance, or set up such other defence as they may have.
The order overruling the demurrer is affirmed. Case remanded with leave to the Defendants to answer within twenty days after service of notice of this decision.